 ,ANGELICACORP --617AngelicaCorporationandInternationalLeatherGoods, Plastic and Novelty Workers' Union,AFL-CIOAngelica CorporationandLindaM. Davis, a Peti-tioner,and International Leather Goods,Plasticand Novelty Workers' Union,AFL-CIO. Cases26-CA-9316 and 26-RD-52126 September 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 17 December 1982 Administrative LawJudge Steven M. Charno issued the attached deci-sion.The Petitioner filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended Order as modified.In this consolidated unfair labor practice andrepresentation case, the judge has found that theRespondent violated Section 8(a)(1) of the Act bymaintaining and enforcing unlawful: no-distributionand no-solicitation rules and by unlawfully promis-ing employees increased wages and benefits. Healso found that the Respondent violated Section8(a)(5) and (1) of the Act by, unilaterally informingemployees that it would offer them a new life in-surance program, and by unilaterally changing con-tractualwages and benefits after the decertificationelection but prior to final resolution of the questionconcerning representation.The judge also foundmerit in the Union's election' objections to thepromises of benefits and announcement of unilater-al insurance changes. He recommended that theelection be set aside, but he found that the linger-ing effects of the Respondent's unlawful conductwere such that no fair election would be .possibleand that the Respondent should be ordered to bar-gain with the incumbent Union as the sole remedyfor its unlawful conduct.Neither the Respondent nor the Union filed ex-ceptions to the judge's decision. The individual Pe-titioner in the representation case filed pro se ex-ceptions,which essentially except tothe sustainingof the Union's objections and to the failure todirect a second election. In the absence of excep-tions to the judge's unfair labor practice findingsand conclusions of law, we shall adopt them.' Wedisagree, however, with the judge's failure to rec-ommend the holding of a rerun election. We be-lieve that employee free choice can be best ascer-tained here through the holding of a second elec-tion, and not through imposition of: aGisselbar-gaining order.2 Although the Board has in somecases found that preelection promises of benefitsfollowed by postelection grants of benefits warrant-ed a Gissel-type3 bargaining order, to the exclusionof a rerun election, those cases do not represent ap-plication of a per se remedial rule.4 Consistent withthe principles ofGissel,the Board must assess thequestion of appropriate remedy -on a case-by-casebasis.Here, the General Counsel has failed to dem-onstrate that the preelection promises were so ex-traordinary or that the postelection benefits grantedwere so substantial that their- effects cannot beerased by the use of traditional remedies and thatthe question concerning representation raised bythe decertification petition cannot be resolved bythe preferred method of a fair Board . rerun elec-tion.'ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,AngelicaCorporation,Waynesboro,Tennessee, its officers,agents,successors, and as-signs,- shall- take the action set forth in the Order asmodified.- '-Delete from the final paragraph of the Order thereference to the, recommendeddismissalof the peti-tion.MEMBER DENNIS,,dissenting in part.The administrative law judge's unfair labor prac-ticefindings are uncontested. The only issue iswhether to -grant the decertification Petitioner's ex-ceptions to the judge's recommendedGissel'bar-iIn finding the Respondent's promulgation and maintenance of the no-solicitation and no-distribution rules unlawful, the judge cited,inter alia,TR W Bearings;257 NLRB 442 (1981) Although the Board has sinceoverruledTRWinOur Way, Inc,268 NLRB 394 (1983),the judge's cita-tion does not affect our disposition of the case2We agree,however, that the affirmative bargaining language in thejudge's recommended order is appropriate as the traditional remedy forthe Respondent's 8(a)(5)violations in light of its continuing obligation torecognize the Union's current incumbent status, pending the results of thesecond election This traditional remedy is separate and distinct from theextraordinary remedy of aGisselbargaining order to the exclusion of arerun election.s SeeNLRB Y. Gissel Packing Co,395 U S. 575 (1969)* E g, Dow ChemicalCo,250NLRB 748 (1980),Westminster Commu-nityHospital,221 NLRB 185 (1975)NLRB v Gissel Packing Co,395 U S 575 (1969) -276 NLRB No. 38 618DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining order. Unlike the majority, I find no meritin the exceptions and would affirm the judge. In sodoing, I rely on the analytical framework set forthinmy concurring opinion in'Regency Manor Nurs-ing Home.2_The Union lost the election held 4 September19813 by a vote of 86 to 76. The judge found, interalta, that the Respondent made unlawful impliedpromises of wage and benefit increases at meetingswith its employees held., 12 August, just 3 weeksbefore the election. The judge further concludedtheRespondent violated Section 8(a)(5) and (1)before the election by informing employees itwould soon put in effect a new optional whole lifeinsurance. program. Finally, the judge found that, aweek after the election, on 11 September, the Re-spondent distributed to employees a memorandumfulfilling its preelection promises, and announcingimprovedwages and benefits (including hourlywage increases, a reduction in medical insurancecosts, addition of major medical coverage, and in-creases in sickness and accident insurance benefits).The judge concluded this conduct violated Section8(a)(5) and (1).The Respondent engaged in serious "hallmark"violations' of the Act by granting employees sig-nificant improvements in wages and benefits afterthe election pursuant to its unlawful preelectionpromises. The misconduct affected the entire unit.No evidence of mitigating circumstances exists.Accordingly, in my view, issuance of a remedialbargaining order is fully, justified because of theRespondent's grave and widespread illegal acts.2 275 NLRB 1261 (1985)3All dates are 1981 The petition was filed 6 July 19814 SeeNLRB Y. Jamaica Towing,632 F 2d 208, 212-213 (2d Cir 1980)Timothy J. O'Leary, Esq.,of Memphis, Tennessee, for theGeneral Counsel.Thomas M. Hanna, Esq. (McMahon, Berger, Breckenridge,,'Hanna, Linihan & Cody),of St. Louis, Missouri, forthe Respondent.Thomas M. Kennedy, Esq. (Lewis, Greenwald & Kennedy,P.C.),of New York, New York, for the Union.Linda Davis,of Waynesboro, Tennessee, pro se.promises of increased benefits,and refusing to bargainwith the InternationalLeather Goods,Plastic and Novel-tyWorkers'Union,AFL-CIO (Union).Respondent'sanswer denied the commission of any unfair labor prac-ticeThe decertification petition filed in Case26-RD-521resulted in a secret-ballot election among Respondent'semployees which the Union lost.Timelyobjections filedby theUnion resulted in the Acting Regional Director'srecommendation that a hearing be held on -three objec-tions:(1)Respondent had recognizedLindaDavis (Peti-tioner)as a bargaining agent,(2)Respondent had unilat-erally announced a new benefit program prior to theelection,and (3)Respondent had made implied promisesof increased benefits.A Decision and Order issued bythe Board on November 24, 1981,adopted the ActingRegional Director'sfindings and recommendations, andreferredCase 26-RD-521 for a hearing on the objec-tions.By order issued November 30, 1981, the unfairlabor practice and the representation cases were consoli-dated and set for hearing.A hearing was held before me in Waynesboro, Tennes-see, on June 14 and 15,1982.1At the hearing,over Re-spondent's objection,theGeneral Counsel was allowedto amend the complaint to add paragraph 9(b), which re-lated to an alleged August 31, 1981 implied promise ofincreased wages and benefits,and an allegation,presum-ably as part of paragraph 13 of the complaint,that Re-spondent had unilaterally modified the terms and condi-tions of employment on -or about March 1,1982. Briefswere filed under extended due date of August3, 1982, bythe General Counsel,the Respondent,and the Union.FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation engaged in the manufac-ture of washable uniform apparel at a facility located inWaynesboro, Tennessee. Annually, Respondent, in thecourse and conduct of its business operations, has soldand shipped products, goods, and materials valued inexcess of $50,000 from Waynesboro to points outside theState and has purchased and received products, goods,and materials valued in excess of $50,000 at Waynesborofrom points outside the State. It is admitted, and I find,thatRespondent is an employer engaged in commercewithin themeaningof the Act.The Union is admitted to be, and I find is, a labor or-ganization within the meaning of the Act.DECISIONSTATEMENT OF THE CASESTEVEN M.CHARNO,Administrative Law Judge. Inresponse to a charge filed September 15, 1981, andamended October 29, 1981, -a complaint was issued onOctober 30,1981, in Case26-CA-9316,which allegedthatAngelicaCorporation (Respondent)had violatedSection 8(a)(1) and(5) of the National Labor RelationsAct, by instituting and maintaining an unlawful rule con-cerning solicitation and distribution,making impliedII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent'sproductionplants in the TennesseeRegion of its Uniform Group are located at Louisville,Mississippi, andWaynesboro, Savannah,and Collinwood,Tennessee.The Louisvilleplant is not organized,the Sa-iTheunopposed requests of counsel for the Union and the GeneralCounsel to correct the transcript are granted The transcript errors havebeen noted and corrected ANGELICA CORP.vannah plant is represented by the Garment Workers ofAmerica, and the Collinwood and Waynesboro (Trace)plants 'are `represented by the,Union. It is alleged and ad-mitted that the following employee unit is appropriatefor purposes of collective bargaining:All production employees and quality control audi-tors.employed at Angelica Corporation'sWaynes-boro, Tennessee facility, excluding all office clericalemployees, truckdrivers, 'technical personnel,me-chanics, time study personnel,markers,patternmakers, guards and supervisors ' as -defined in theAct. 2Respondent and the Union were parties to a collective-bargaining agreement at the Waynesboro facility which,by its terms, was effective from October 1, 1978, to Sep-tember 30, 1981.B. Solicitation and Distribution RulesDavis began circulating the decertification petitionamong her coworkers during the week of April 23,1981.3Approximately 1 week later, she was required toreport to Plant Manager Chester Hayes' office where shemet with Hayes and Respondent's regional personnelmanager, Darrell Matheny They informed her that theyhad heard that she was circulating a petition, told -her.itwas against-Respondent's rules to do so, and quoted,therule to her. It was stipulated by the parties that at alltimesmaterial Respondent "maintained certain rules andregulations at itsWaynesboro facility, which made itsemployees subject to prescribed discipline for the follow-ing actions:28.Unauthorized distribution of literature, writ-ten or printed matter of any description on Compa-ny premises.'29.Unauthorized' soliciting or collecting contri-butions for any purpose whatsoever on Companypremises. . . .33.Unauthorized circulation of petitions of anykind on Companypremises.After the rule was quoted, Davis asked whether shemight solicit signatures in the parking lot, to whichMatheny replied that the rule said "Company premises." -None of the parties to the conversation mentioned circu-lation of the petition during break or lunch periods.4C. The Election CampaignAbout May. 20, Ernest Newman, the Union's Interna-tionalrepresentative,senta letter to Respondent'sWaynesboro employees. As part of an overall effort toconvince its readers that the benefits which they enjoyedwere the result of unionization, the letter stated:2Thisbargaining unit represents a change agreedto byRespondentand the Union from the unitoriginally certifiedin Case26-RC-3053?All dates hereinafter are 1981,unless otherwise indicated*On brief,Respondent appears to concede that these rules were "ap-plied in a sweeping and all inclusive manner" and that Davis had beenreprimanded for violating the Respondent's solicitation rule619It is not necessarly [sic] true that the Companywill pay for dependent insurance if there was noUnion, if this was true why do they not pay- for de-pendent coverage in Mississippi. . . .I am sending a copy of this letter to the Compa-ny who can deny these statements if they wish. Iam inviting them to dispute these facts if I have notstated the facts as they are.On July 6, the decertification petition in Case 26-RD-521 was filed.Shortly thereafter,Matheny prepareda listof ques-tions concerning the effect of decertification on Re-spondent'sWaynesboro employees. This list was typedby Respondent's- St. Louis office and bears the caption'"Questions taken fro m Darrell on 7/9/81." Matheny sub-sequently prepared a corresponding list of answers, thetyped version of which was dated "7/10/81."5ployees asked Respondent'smanagementa number ofquestions concerning the effect of decertification. Hayesmade notes of some of these questions, while Mathenytook notes of two question and answer sessions -withsmall groups of employees on August 5.6Some time during August, Davis had a conversationwith her supervisor, Lillian Prater, in which Davis ex-pressed delightwhen Prater responded to a questionwith the statement that "the Company-felt that they didnot need a third party_." Some time thereafter, Davis- wascalled to Hayes' office where, in a short meeting withHayes and Matheny, the latter repeated Prater's state-ment.Subsequently,Davis had a second conversationwith Prater in which Davis stated that the Union wasgaining on the antiunion forces and that Respondentneeded to do something if it did not want the Union tostay.Later, in a conversation between Davis and Hayesat the former's work station, Hayes mentioned Davis'comment t to Prater, and Davis stated that the employees-wanted Respondent to talk to them'.'3Matheny testified that the lists of questions and answers were, in factprepared at a later date and asserted that the dates on the lists were inac-curateThe two lists were typed on different machines, thereby diminish-ing the probability that each was incorrectly dated by its respectivetypistFor that reason and because Matheny evidenced virtually no un-aided recollection of events occurring prior to. the decertification elec-tion, and based on my observation of his demeanor while on the stand, Ido not credit his testimony that the lists were prepared at a time laterthan the dates appearing on the faces of the document6Matheny maintained that he used these notes of questions asked byemployees to prepare the lists of questions and answers dated, respective-ly, July 9and 10 In addition to the fact that the lists predate the ques-tions recorded in the notesby atleast a week,itappears significant thatthe typed lists contain handwritten additionsMatheny offered no expla-nation of why-he found it necessary to make handwritten additions to thetyped lists when the added material, if his testimony were to be credited,was available for inclusion prior to the time the lists were typed For theforegoing reasons and based on my observation of his demeanor whiletestifying, I do not credit Matheny on this pointDavis' entire testimony reflects an almost total lack of recall concern-ing the dates of events and establishes her inability to accurately estimatethe intervals between events Thus, Davis testified that her first conversa-tionwith Prater occurred"several weeks" afterJuly 22, her first conver-sation with Hayes and Matheny "a week or two" after that, her nex, -on-versationwith Prater an indeterminate time thereafter,and her-secondconversationwithHayes 1 week after the second conversation withContinued 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 7, Matheny sent a letter to Newman whichannounced Respondent's intentionto offer all of its em-ployees the option of purchasing whole life insurance atrates "well below" those normally available to individ-uals.The letter noted that the program had been ap-proved by Respondent'smanagementinApril and wouldbe offered to employees in the TennesseeRegion inAugust. The letter concluded as follows:There was some initial concern that in light ofthe decertification petition that' was filed at Waynes-boro on July 6, 1981, that we should withhold ouroffering of this benefit to the employeesin "theTrace Plant. However, -after serious consideration,we felt it would be discriminatory and very unfairto deny them the opportunity to avail themselves ofthis throughout the entire Corporation If, for anyreason you do not agree with me, I would greatlyappreciate hearing from you in writing no later thanAugust 14,.1981. Otherwise, we will proceed to im-plement this program for all employees.-A copy of the letter was contemporaneously sent toDavis, although the record is silent why Respondent be-lieved her to be an appropriate recipient.8 On August 10,Respondent forwarded to, Newman and Davisan unin-tentionally omitted attachment to the August 7 letter.The attachment, which consisted of a memorandum fromRespondent's president to "Angelica Employees," out-lined the specifics of the program,characterized it as a"service" offered ',by ' Respondent and speculated thatmany of Respondent's employees would find the pro-gram to be a "substantial benefit."D. The Meetings on August 12On August 11, Davis was called to Hayes' office,where Hayes told her that Respondent was going tohold meetings with its employees on the following dayto answer some of the questions they had asked. HayestoldDavis that the employees could ask any questionstheywanted to, "no matter how silly they sounded."Davis their asked Hayes about the whole life insuranceprogram referred to in the August 7 letter, and Hayes re-plied that he did not know anything about it. Finally,Davis asked if she could ask questions concerning the."Mississippi- Plant,"and Hayes responded,"Idon't seewhy not." Davis was not told why she received advancenotice of-the August 12 meeting, and. the remainder ofthe record is equally silent on this point.On August 12, Respondent conducted a series of sevengroup meetings for its Waynesboro employees. At each,Hayes opened the meeting, and Matheny made a briefstatement -which ended with the following' sentences:"the bottomline isthat the companycannot promiseanything and the union can make any promises theyPrater and 3 or 4 weeks pnor to August 12 Clearly, the time frame,within which these conversations took place,either began much earlierthan Davis remembered or was far more compact than was indicated byher testimony'8Itwas Respondent'sunfulfilled intention to address a copy of theletter to Davis, rather than send her a copy of the letter addressed toNewmanwant because only, the company can give increases inwages or benefits. The union cannot " Immediatelythereafter,Hayes reada seriesof 24 questions to whichMatheny or WaldoBarron,Respondent's director. ofmanufacturing,read answers. All three individuals readfrom a script which consisted of the lists of questions andanswers which Matheny had prepared in July, togetherwith certain handwritten additions made prior to themeeting.This script was reviewed and revised by Re-spondent's St. Louis office before it was used. The rele-vant questions and answerswhich were read at everymeeting areas follows:.1.Q-If we do nothave a unionwe lose our bene-fits or get anymore [sic]?A-You will not suffer the loss of any benefits orworking conditions you now enjoy.2.Q-Will we getincreasesinmoney and benefits ifwe don't have a union?A-The answer to this questionisquiteobvious.Absolutely yes.Angelica operates a number ofnon-union plants.Their wages, benefits and condi-tions arereviewed and improved regularly.3.Q-If we do not have a Union will we get in-creases inboth October and how often down theroad?A-We cannot promise you anything. I cannot tellyou that youwill get an increaseinOctober, but Ican tell you the history of what we do in othernon-union facilities.Angelica' has historically re-viewed itsnon-unionfacilitiesannually or evenfewer months than that. We treat all non-union fa-cilities the same.9Prior to the August12meetings,Matheny preparedfour additional questions and answerswhich were addedto the script under- the injunction "hold until end." 1 °The answer set forth above is taken from a summary memorandumprepared by Matheny on the evening of August 12 using the script, a sec-retary's long-hand notes and Matheny's own recollectionMatheny testi-fied that this memorandum was a more accurate reflection of what tran-spired at the meetings than the script that was actually used The answerrepresents the only instance in which the content of Matheny's memoran-dum does not agree in substance with the content of the scnpt. Examina-tion of the entire record relating to the August 12 meeting requires me toconclude that the gaps in Matheny's testimony, concerning the use of anunscripted answer in response to the third question, result from the factthat he had no independent recollection of the details of the August 12meeting without. referring either to the script or to his summary memo-randum Davis, the only employee who testified concerning this answer,recalled that the answer set forth in Matheny's memorandum was the onegiven at the meeting she attended No other witness was brought forwardto challenge the accuracy of the memorandum For the foregoing reasonsand based on my observation of the demeanor of the witnesses whilethey were on the stand, I credit the testimony given by Matheny andDavis on this point and find that'the answer given to the third questioninMatheny's memorandum was the answer actually given at the August12 meetings1O Inview of this'finding, together with the fact that Hayes was onnotice that Davis intended to raise questions concerning Respondent'sMississippi employees, and based on my observation of his demeanorwhile testifying, I cannot credit Matheny's testimony that Respondenthad no intention of comparing the benefits of its Waynesboro employeeswith those of its nonunion employees- ANGELICA CORPThe first three of thesequestionsinvolved the benefitsenjoyed by the nonunion employeesatRespondent'sMississippi facility:1.Q-Is.there an Angelicaplant in Mississippi thatgets 4 holidays?A-No. The- Angelica Plant which isnon-union gets9 paid holidays.2.Q-Does the Plant have health insurance andwhat kind?A-Yes., The Louisville Plant has BC/BS/MM in-surance3.Q-Does the plant have the same sickness andAccident insurance we have?A-No. They get $60/wk. instead of $50.In each case, the benefits received by the nonunion em-ployees were superior to those received by Respondent'sWaynesboro employees. In a question and answersessionprior to the close of the first employee meeting, Davisasked the first two questions relating to Mississippi bene-fits and another employee asked the third. i lIt is undisputed that, at theremaining six meetings, thethree questions and answers relating to Mississippi bene-fitswere added to Respondent's preparedpresentation.In response to individual employee questions at four ofthe seven group meetings, Respondent's answers depict-ed the union contract as a barrier to past increases in em-ployee benefits at Waynesboro.Toward the close of the first meeting, Davis inquiredabout the whole life insurance program which was thesubject of the August 7 letter:Q. I received a letter about some kind of life in-surance.What is that talking about?A. All Angelica facilities throughout the corpora-tionwill be offered the new insurance. There willbe an insurance representative in each'plant present-ing the program to you. Allowing you to buy moreinsurance. It will be at a reduced cost. It can becontinued if you quit The amount you take out willbe your choice. Whatever you decide you will payfor it through payroll deductions. It will not affect .any insurance you now have with the company.Davis testified credibly thatMatheny prefaced hisanswer with the phrase "Oh, I am glad that you broughtthat up." Matheny did not indicate that the Union had toapprove the program priorto its implementation atWaynesboro. The total number of employeemeetings onAugust 12 at which' the whole lifeinsuranceprogramwas mentioned cannot be determined from the record. t 2' iMatheny,Davis, and Glenda Pierce, who is Davis' sister and fellowemployee, were the only witnesses to testify concerning the Mississippibenefit statementsTheir agreement that all three questions were askedby employees at the first meeting casts doubt on the extent to whichMatheny's memorandum actually includes all questions asked at each ofthe meetings since the memorandum indicates that employees asked onlythe first two questions12Matheny'smemorandum records the following question and answerat the third employee meeting18Q Does theadditional life insurance eliminate the currentpolicy9A No It wouldbe an addition to what you presently have621E. The August 21 LetterIn an August 13 letter from Newman to Matheny,which was hand delivered to Hayes on that date, theUnion objected to the implementation of the whole lifeinsuranceprogram and stated that, as the exclusive bar-gaining agent for Respondent's employees, it was readyto bargain with the Respondent concerning the entire in-surance program. As a result of this objection, the wholelife insurance program was never implemented by Re-spondent.On August 13, Newman also sent a letter to all of Re-spondent'sWaynesboro employees stating that the Unionhad objected to the whole life insurance program. At-tached to this letter were copies of Newman's August 13letter toMatheny and Matheny's August 7 letter toNewman.On August 21, Respondent posted on its bulletin boardand distributed to its Waynesboro employees a memoran-dum in question and answer format concerning "the newWhole LifeInsuranceProgram" which made referenceto the program as one "which will be offered to you" bya named insurancecompany and promised - a future an-nouncement of when that company's consultants wouldvisit theWaynesboro facility. At no time thereafter didRespondentinform its employees that the programwould not, in fact, be offered.F. The August 31 LetterOn August 31, Respondent posted on its bulletin boardand distributedto itsWaynesboro employees anothermemorandum which posed the'question "[w]ill we get anincreaseinwages and benefits if the Union is voted out,and will it be in October?" The answer, after quoting aBoard pamphlet proscribing "promising or granting pro-motions,pay raises, or other benefits to influence an em-ployee's vote by a party capable of carrying out suchpromises," went on to state:Since the union can only negotiate they arenot"a party capable of carrying out such promises" andtherefore they can promise you anything as they arenot-restricted by these rules. If Angelica were totake any such actions as discussed in the quote, An-gelica would be in violation of the National LaborRelationsBoard rules, and therefore Angelicacannot promise wages or benefits at this time.We can tell. you that it is a fact that Angelica re-views all of its non-union facilities regularly, andhas given improvements in wages and benefits andother privilegeson an annualbasis and at times,.more often than on .an annual basis.All of Angel-ica's non-unionemployees are reviewed in this samemanner.This question would appear to be premised on some prior mention of theprogram during the third meeting No other questions or answers aboutthe program at the third meeting are reflected in Matheny's summarymemorandum It is, of course, possible that such questions and answerswere exchanged but not recorded in the memorandum See fn 11, supra 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the Trace Facility were non-union it would beout affording the Union an opportunity to bargain aboutreviewed like all- of Angelica's other_non-unionfa-the change.cilities.G: Postelection ConductOn September,4,a, secret-ballot electionwas heldamongRespondent's bargaining unit employees pursuantto a Stipulation-for Certification Upon Consent Election.The Union lost by a vote of 76 to 86.On September 11, Respondent.posted on its bulletinboard and distributed to itsWaynesboro employees amemorandum which noted the results of the election andmade the following announcement:As we told you previously,Angelica has alwaysreviewed and given improvements regularly at allits facilities.In continuing that practice Angelica ismost pleased and happy to announce the following- improvement[sic]; inwages and benefits which areattached.The attachment set forth. a schedule of hourly wage, in-creases,a reduction in the cost of Blue Cross/BlueShield medical, coverage, the addition of major medicalcoverage, and an increase in-the sickness and accident in-surance benefit from $50 to $60 per week. The. wage in-creases- were to be effective October 5 and the remainingbenefits,November 1. Matheny conceded that, the an-nouncement was made in the context of the employees'recent rejection of the Union and because there was a"possibility" that such improvements could be delayed ifthe Union were to file objections. No furtherannounce-ment of.these improvementsinwages andbenefitswasmade to Respondent's employees. -The last substantive paragraph of the September 11memorandum made the followingannouncement:To better communicate and discuss problems aris-ing in the future, an employee relations committeewill be formed which will consist of production em-ployees and management. More details concerningthe committee will be explained at a later date.Matheny credibly testified that the purpose of the com-mittee was "communicating" with employees concerningeconomic , problems and changes in' wages, benefits, orbusiness practices: The committee was never formed, andRespondent's Waynesboro employees received no furthercommunications concerning it.On September 14, the.Union filed timely objections tothe conduct of the election. On September 31, the collec-tive-bargaining agreement between Respondent and theUnion expired.On Octber 5-and-November 1, respectively, Respond-ent granted its employees the wage increases and benefitimprovements which had been announced on September11.These improvements in wages and benefits were im-plemented by Respondent without notice to or bargain-'ing with the Union.About March 1, 1982, Respondent changed the carrierof its employees'hospitalization insurance from BlueCross/Blue Shield to Omaha Insurance Company- with-II.ANALYSISA. Solicitation and Distribution RulesRespondent's rules, which were earlier set forth verba-tim, unambiguously prohibit any and all "unauthorized"solicitation, distribution, and circulation of petitions "onCompany premises." It appears uncontested that - theserules constitute a complete ban on unauthorized commu-nication at any time or place among the employees atRespondent'sWaynesboro facility.. Accordingly, I findand conclude that the'promulgation and maintenance, ofthese rules by Respondent violate Section 8(a)(1) of theAct as charged.Olympic Villas, 241NLRB 358, 363(1979);AMC Air Conditioning Co.,232 NLRB 283, 284(1977); seeT.R. W., Inc.,257 NLRB 442 (1981).Similar-ly, I find Respondent's enforcement of these rules againstDavis in late April to be violative of Section8(a)(1).B. Implied Promises 'of BenefitThe General Counsel argues on brief that Respondentviolated Section 8(a)(1) of the Act by making impliedpromises of increased wages i 3 and benefits during theAugust 12 meetings with its employees and through itsAugust 31 memorandum.There is little dispute -about 'what occurred at theAugust 12 meetings. The question-and-answerportion ofRespondent's presentation at each meeting began withthe statement -that a union defeat would not result in aloss of benefits. This was immediately followed by an un-equivocal promise of increased money and benefits with-out a union, together with an announcement that Re-spondent regularly reviewed and improved the terms andconditions of employment at its nonunion plants. Afterinterspersing a disclaimer that it could promise nothing,Respondent stated, "[w]e treat all nonunion facilities thesame." Toward the close of each meeting, Respondentidentified three benefits available to its nonunion employ-ees in Mississippi, which were, superior to the benefitsavailable to itsWaynesboro employees. In over half ofthe group meetings,Respondent also made statementstending to disparage the Union as a-barrier to past wageand benefit increases.On brief, Respondent argues that nothing more waspromised'than an annual review of benefits comparableto that conducted at its other nonunion facilities.WhileRespondent's statements at the August 12 meetings mayagainst the party making the statements. That is especial-ly true where, as here, the statements were carefully pre-pared in advance, rather than spontaneous. Thus, I findthatRespondent's direct promise of improved "moneyand benefits," together with its assurance that all non-" Althougha promise of increased wages was not specifically alleged -in the complaint, notwithstanding the amendments made at the hearing,"it is well established that where,as here, thefacts underlying the viola-tion are fully developed at the hearing, an unfair labor practice findingcan be based on the issues litigated as well as those specifically alleged inthe complaint."Keystone Pretzel Bakery,242 NLRB 492 fn 2 (1979) ANGELICA CORPunion facilitieswould be treated the same and its iter-ation of the superior benefits available at a nonunion fa-cility,constitute a promise that Respondent'sWaynes-boro employees would receive the benefits available at-theMississippi facility if the Union were to lose the de-certification election. SeeMervyn's,240 NLRB 54, 56-58(1979);Westminster Community Hospital,221 NLRB 185(1975)Respondent also asserts on brief that, to the extent itwas erroneous in referring to the benefits available at itsMississippi facility, such error was negated by the factthat it was the Union which first raised the issue of thebenefits available to Respondent's nonunion, employees.While Respondent is clearly entitled to answer the ques-tions posed by its employees and to address the issuesraised by _the Union prior to an election,it isnot entitledto do so in such a way as to convey the message that itiswilling to do more for unrepresented employees than itisfor employees who are represented by the Union.Similarly,Respondent's message to its Waynesboro em-ployees goes far beyond any chronicle of fair treatmentin the past or assurance of future fair treatment appropri-ate duringa unioncampaign. Finally, I conclude thatRespondent's repeated, self-serving assertions that itcould make no promises did not detract from or obscurewhat was otherwise a promise of benefits. SeeMervyn's,240 NLRB 54, 58 (1979);Raley's Inc.,236 NLRB 971,spondent violated Section 8(a)(1) of the Act by promis-ing ' its employees increased wages and benefits duringthe August 12 group meetings.The second allegation that Respondent made pro-scribed promises of benefits to its Waynesboro employeesisbased on the August 31 memorandum. Standing alone,the statements in that memorandum would not constitutea promise of benefit violative of the Act. Although thememorandum notes that "improvements in wages andbenefits and other privileges" have resulted from Re-spondent's regular reviews of itsnonunionfacilities, thememorandum promises only that, absent the Union, theWaynesboro facility would be reviewedinamannersimilar to that employed at Respondent's other nonunionfacilities.Although it falls marginally short of violatingthe Act, the memorandum does not constitutean amelio-rative effort sufficient to remedy the coercive effect ofRespondent'spromisesof increased wages. and benefitsduring the August 12 meetings. 14C. Direct Dealing1.Before the electionThe record is clear that, on two occasions prior to theelection,Respondent announced to its Waynesboro em-ployees that it would soon implement a new benefit con-sistingof an optional whole life insurance program., Thefirstannouncement took place during the August -12groupmeetings and the second, notwithstanding the14The General Counsel argues on brief that Respondent's announce-ment of a new life insurance program,if not found to be direct dealingviolative of the Act, should be found to constitute an unlawful promise ofbenefit In view of my subsequent disposition of the direct dealing issue,the General Counsel's argument in the alternative is moot623Union's interveningobjection, in'an August 21 memoran-dum. Although the Union was initially notified of theprogram, it was not given an opportunity to respondprior to Respondent's first announcement, hor was itever given an opportunity to respond prior to Respond-ent'sfirst announcement, nor was it ever given an oppor-tunity to bargain over the program 15Respondent contends that it was compelled to offerthe insuranceprogram to its Waynesboro employees be-causethe program was being offered toits nonunion em-ployees, and the law requires employersto treat unionand nonunionemployees in a likemanner.The logicalfulfillment of this legal duty would require Respondentto offer the whole lifeinsuranceprogram to the designat-ed bargainingrepresentativeat itsWaynesboro facility.Respondent, however, contends thatitwasprohibitedfrom bargainingwith the Union by virtue of the decisioninTelautograph Corp,199NLRB 892 (1972). The solepurpose of theTelautographdoctrine, prior to its rejec-tion by the Board, was tomaintainemployer neutralityduring representation elections. SeeDresser Industries,264 NLRB 1088 (1982). There is no conceivable way inwhich Respondent's unilateraloffer of a new benefit pro-gram to itsemployees during a decertification electioncampaigncan be regardedas neutral.While theTelauto-graphdoctrine has served employers in thepast as ashield protecting them from- the immediate necessity ofbargainingover union proposals, it has not been, nor canitbe, lawfully used as a sword allowing employers tounilaterally offer improved working conditions directlyto employees. I therefore find that Respondent's offer ofa wholelife insurance'program constitutes a violation ofSection 8(a)(1) and (5) of the Act.2.After theelectionIt isundisputed that; in its September 11 memoran-dum, Respondent unilaterally announced improvementsinwages and working conditions The record is equallyclear that Respondent implemented those changes inwages and working conditions on October 5 and Novem-ber 1, 1981, and that it implemented further changes inMarch 1982.It iswell" established that the results of a decertifica-tion election are not effective until -a certification of re-sults of the election had been issued by the Board and anemployer's unilateralmodification of the terms and con-ditions of employment prior to the issuance of that certi-fication violates Section 8(a)(5)Dow Chemical Co.,250NLRB 756 (1980);PresbyterianHospital of New York, 241NLRB 996, 998 (1979). Respondent argues, however,that its refusal to bargain is protected by theTelauto-graphdoctrineAgain, Respondent's argument misses themark.WhileTelautographwould have entitled it to deferbargaining until any legitimate question concerning rep-resentationhad been resolved, that doctrine did not au-thorize it to unilaterally promulgate and implementmodifications in a collective-bargainingagreement prior15The fact that the program was-never implemented has no bearingon the question of whether the offer in and of itself constituted impermis-sible direct dealing SeeTarlasMeat Co,239NLRB 1400(1979),D & HMfg. Co,239 NLRB 393 (1978) 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the issuance of the certification of results. According-ly,with the exception set out below, I find that Re-spondent's modifications of the wages and benefits of itsWaynesboro employees violate Section 8(a)(1) and (5) ofthe Act.Ido not find -Respondent's unimplemented announce-ment of an "employee relations committee" to be unlaw-ful since the evidence establishes that the purpose of thecommittee was to provide a medium of communicationnot otherwise unlawful under the Act.-D. Objections -As noted, three objections have been referred by theBoard for hearing in this 'proceeding: 16 The first objec-tion,which is based on Respondent's alleged recognitionof petitioner as a bargaining agent, 'is without record sup-port.The only evidence arguably supporting this objec-tion, the fact that Respondent sent petitioner a copy of aletter announcing a new' benefit program, falls far shortof establishing recognition under any generally acceptedstandard.Accordingly, I recommend dismissal of Objec-tion 3.The second and third objections set'for hearing allegeconduct corresponding to the paragraphs of the com-plaintwhich charged that Respondent made impliedpromises of increased benefits and unilaterally announceda new benefit program prior to the election. Havingfound 'that- Respondent committed these violations ascharged, I' find that Objections 9 and 11 should be sus-tained and, therefore, recommend that the election inCase 26-RD-521 be-set aside. SeeDal-Tex Optical Co.,137 NLRB 1782, 1786 (1962).E. Bargaining OrderBoth the General Counsel and the Union contend thata fair election at this time would not be possible and,therefore, seek a bargaining order. The Board has repeat-edly held that-a postelection grant of benefits pursuant toan unlawful promise of benefits made during the cnticalperiod createsa situationwhere the effect of an employ-er'smisconduct cannot be erased by merely setting anelection aside.E g., Dow Co.,250 NLRB 748 (1980);Westminster' Community Hospital, 221NLRB 185 (1975).Moreover, a new election here would not fully remedyRespondent's violation of Section 8(a)(5) during the criti-cal period.!-Accordingly; -I shall recommend that' Re-spondent be ordered to bargain collectively with theUnion.CONCLUSIONS OF LAW1.The Respondentisan- employer.- engaged, in com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act.16At the hearing,counsel for the Union contended that Respondent'ssolicitation and distribution rules, while not the subject of an objectionhere set for hearing, should be found to constitute objectionable conductduring the critical periodThe Board's adoption of the Regional Direc-tor's recommendation to dismiss the Union's "catch-all" objection, to-gether with the lack of notice given Respondent,make it highly question-able whether I have authority to consider the matter In any event, theUnion abandoned thisargumenton brief2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3All production employees and quality control audi-tors employed at Angelica Corporation'sWaynesboro,Tennessee facility, excluding all office clerical employ-ees, truckdrivers, technical personnel,mechanics, timestudy personnel, markers, pattern makers, guards and su-pervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times material herein, the Union has been andnow is the exclusive representative of the employees insaid unit for purposes of collective bargaining within themeaningof Section 9(a) of the Act.5.By maintainingand enforcing rules prohibiting theunauthorized distribution of literature, solicitation, or cir-culation of petitions at any time on company premises,Respondent has engaged in, and is engaging in, unfairlabor practices in violation of Section 8(a)(1). of the Act.6.By promising employees increased wages and bene-fits in order to induce them to vote to decertify or other-wise reject the Union as their bargaining representative,Respondent has engaged in unfair-labor practices in vio-lation of Section 8(a)(1) of the Act.7.By Unilaterally informing its employees that itwould offer them a new life insurance benefit program,Respondent has engaged in an unfair labor practice inviolation of Section 8(a)(1) and (5) of the Act.8.By unilaterally changing the wages and benefits es-tablished by the terms of the collective-bargaining agree-ment between Respondent and the Union prior to finalresolution of the question concerning the continued rep-resentative status of the Union raised in Case 26-RD-521,Respondent engaged in and is engaging in conductviolative of Section8(a)(1) and(5) of the Act.9.A preponderance of the credible evidence does notestablish that Respondent has otherwise violated the Act.10.By its conduct set forth in paragraphs, 6 and 7, Re-spondent has interfered with its employees' freedom ofchoice in selecting a bargaining representative, and suchconduct warrants setting aside the election conducted onSeptember 14, 1981, in Case 26-RD-521.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (5) of the Act, I shall recommend that it'be'orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.For the reasons set forth above, I shall also recommendthat Respondent be ordered to bargain collectively withthe Union as the representative-of Respondent's produc-tion employees. This order is not to be construed as re-quiring rescission of the wages and benefits granted sub-sequent to the election.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1717 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theContuiued -ANGELICA CORPORDERThe Respondent, Angelica Corporation, Waynesboro,Tennessee, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Maintaining in effect or enforcing rules 28, 29, and33--of its "Rules and 'Regulations" or any. other ruleswhich prohibit the unauthorized distribution of literature,solicitation, or circulation of petitions at any time on itspremises.(b) Promising or granting employees increased wagesor benefits in order to induce them to vote to decertifyor otherwise reject the Union as theirbargaining repre-sentative.(c)Refusing to bargain with the Union by dealing di-rectly with employees concerning matters ;over which itis obligated to bargain with the Union.(d)Unilaterally changing the terms and conditions ofemployment of its employees in the unit described inparagraph 3 of the foregoing Conclusions of Law priorto final resolution of any questions concerning the con-tinued representation of the Union or any other incum-bent union.(e) In any like or related manner 'interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain collectively withthe Union as the.exclusive representative of the employ-ees in the appropriate unit described in paragraph 3 ofthe foregoing Conclusions of Law and, on request,embody in a signed agreement any understandingreached.(b) Post at Waynesboro, Tennessee place. of businesscopies -of the attached notice marked "Appendix." i 8Copies of the notice, on forms provided by the RegionalDirector for Region 26, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days' in conspicuousplaces includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that allegations of thecomplaint not specifically found herein be dismissed.IT IS FURTHER RECOMMENDED''that Objections 9.and.11be-sustained; the results of the election in Case-26-RD-521 be set aside, and the petition dismissed.Board and all objections to them shall be deemed waived for.allpur-poses-18 If thisOrderis enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentII625WE WILL NOT promise to grant you increased wagesor benefits in order to induce you to decertify or other-wise reject the International Leather Goods, Plastic andNovelty Workers' Union, AFL-CIO as your bargainingrepresentative.WE WILL NOT refuse to bargain with the InternationalLeather Goods,Plastic andNovelty Workers' Union bydealingdirectly with employees concerning matters overwhich we are obligated to bargain with that Union.WE WILL NOT unilaterally modify the'wages or bene-fitsofbargainingunit employees without notice to orbargaining with the International Leather Goods, Plasticand Novelty Workers' Union, AFL-CIO prior to. a finalresolution of any question concerning the continued rep-resentative status of that union._WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, recognize and' bargain collec-tivelywith the International Leather Goods, Plastic andNoveltyWorkers' Union, AFL-CIO for - the unit de-scribed herein with respect to rates of pay, wages, hoursof work and other terms and conditions of employment,and WE WILL, on request, embody in a 'signed agreementany understanding reached. The bargaining unit is:All production employees and quality, control audi-tors employed at Angelica Corporation's Waynes-boro, Tennesse facility, excluding all office clericalemployees, truckdrivers, technical personnel,me-chanics, time study personnel,markers,patternmakers, guards and supervisors as defined in theAct.rWE WILL notify 'you that we have withdrawn andabolished rules 28, 29, and 33 of our "Rules and Regula-tions,"which prohibited the unauthorized distribution ofliterature, solicitation and circulation of petitions on ourpremises.ANGELICA CORPORATION